DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas (US 2015/0352790), Tow (US 2013/0205920) and Libinson (US 2015/0145910) in view of O’Neil (US 2015/0283751).
Regarding claim 1, Hadas teaches a three-dimensional (3D) printer comprising a printhead comprising a first delivery device (first nozzle 110, FIG. 1; [0017]) to selectively deposit first liquid droplets onto a layer of build material (base plate 170, base layer [0017]); and a second delivery device (second nozzle 120, FIG. 1; [0017]) to selectively deposit second liquid droplets onto the layer of build material powder (base plate 170, [0017]), wherein the second delivery device is positioned next to the first delivery device (first and second nozzles are adjacent, FIG. 1).
Hadas does not expressly teach selective deposition of build material powder to reduce splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) which allow the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would 
Hadas teaches at least one processor/controller that controls the operation of the first and second nozzle ([0031]-[0037]), and therefore meets the limitations of controlling the first and second delivery devices. Further, first and second nozzles 110,120 shown in FIG. 1 of Hadas shows that the nozzles are fixed together, and therefore meets the limitation wherein the printhead is moved in a direction in which the second delivery device is trailing the first delivery device and not when the printhead is moved in the opposite direction ([0031]-[0037]). 
However, the references as combined do not expressly teach a controller to select a number of droplets per unit area of the layer of build material powder at which the second liquid droplets are to be selectively deposited based on a type of first liquid droplets, and to control the second delivery device to selectively deposit the second liquid droplets at the identified droplets per unit area. However, Libinson teaches a controller 20 that operates a plurality of jetting units 14 (delivery devices, [0030]), wherein first and second liquid droplets are deposited based on information pertaining to different droplets per unit area ([0067]); and to control the first and second delivery device to selectively deposit the second liquid droplets onto the layer of build material powder at the identified or desired droplets per unit area. ([0044], [0067]; FIG. 1). The references as combined are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery devices of the references as combined with the controller in order to obtain deposited materials with an identified number of droplets per unit area as desired by Libinson ([0044]). Furthermore, with respect to the controller controlling the number of drops 
With respect to claim 1, it is first noted that the claim is directed to an apparatus.  It has been held that materials worked on does not impart patentability to a claim.  It is further noted that the claim indicates that the number of droplets are selected based on the type of second liquid droplets.  Such does not limit the apparatus.  Furthermore, since no “type” of the liquid droplets are specifically claimed, then any type of liquid droplets would meet the claim.

MPEP – 2115 - Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 2, Hadas further teaches wherein the first delivery device comprises a first slot through which the first liquid droplets are ejected and wherein the controller is to select a drop weight of the second liquid droplets that, when the second liquid droplets are deposited onto the layer of build material powder, minimizes the splashing of the build material powder onto the first slot of the first delivery device (nozzle 110 requires a slot, [0025]). As previously discussed, Hadas does not teach the functional limitation of minimizing splashing of the build 
Regarding claim 3, Libinson teaches wherein the controller is further to increase a temperature of the build material powder prior to deposition of either or both of the first liquid droplets and the second liquid droplets (conditions module 48 of controller 20 regulates environmental conditions, [0036]). Libinson does not expressly teach that temperature is changed to reduce splashing of the build material powder in the layer of build materials. However, it is well established that heating a liquid will change viscosity – a fluid property known in the art to control splashing (see e.g., Tow, [0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Libinson in order to control aid in splashing control.
Regarding claim 4, Tow teaches wherein the number of droplets per unit area of the second liquid droplets is determined to reduce erosion of the layer of build material powder (desired droplet density, [0035]).
Regarding claim 5, Libinson teaches a data store, wherein the data store contains data pertaining to correlations between a plurality of numbers of droplets per unit area at which the second liquid droplets are to be deposited and a plurality of factors corresponding to the build material powder and the second liquid droplets; and wherein the controller is select the number of droplets per unit area at which the second liquid droplets are to be deposited onto the layer of build material powder based on the data pertaining to the correlations contained in the data store (data storage unit 24, [0039]-[0044]).
Regarding claim 6, Hadas teaches wherein the first delivery device and the second delivery device are supported on a carriage, wherein the controller is to control the second delivery device to deposit the second liquid droplets as the carriage moves in the particular direction in which the second delivery device is positioned on a trailing edge side of the first delivery device (first and second nozzles 120, 130 are supported by crossbeam carriage as shown in FIG. 1:
    PNG
    media_image1.png
    551
    632
    media_image1.png
    Greyscale

Regarding claim 7, O’Neil teaches a wiper mechanism positioned downstream from the second delivery device along the particular direction and wherein the wiper mechanism is to wipe the first delivery device prior to wiping the second delivery device in order to remove any excess material at the nozzle head ([0053], [0055], [0056]). The references as combined and 
Regarding claim 8, Hadas teaches wherein the first liquid droplets are a fusing agent and the second liquid droplets are a detailing agent ([0027]; FIG. 1).
Claim(s) 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libinson and Tow in view of O’Neil. 
Regarding claim 9, Libinson teaches a method comprising selecting by a controller a number of liquid droplets per unit area of the layer of build material (e.g., droplet density data 46, [0043]-[0044]; FIG. 1) deposited onto a layer of build material powder by a first delivery device in a printhead to reduce splashing of the build material powder, wherein the number of droplets per unit area is selected based on a type of the first liquid droplets (printing head 12 via nozzle 16, [0043]; controlled by deposition of droplets having a desired density/droplets per unit area, [0044]); controlling, by the controller, a second delivery device in the printhead to deposit second liquid droplets onto the layer of build material powder, wherein the second delivery device is positioned next to the first delivery device in the printhead; and after the second delivery device has deposited the second liquid droplets onto the layer of build material, controlling, by the controller, the first delivery device to deposit the liquid droplets onto the layer of build material powder at the identified density (controller 20 dispenses droplets 18 at desired density, [0044]). Libinson also teaches that the printhead is moved in a direction in which the first delivery device is trailing the second delivery device and not when the printhead is moved in 

Libinson does not expressly teach selective deposition of build materials to control splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). Libinson and Tow are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the density of materials selected in Libinson with variables that control splashing in order to obtain a properly aspirated amount of fluid as desired by Tow.
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 10, Libinson teaches wherein identifying the density further comprises identifying the density to be a density onto a slot of the second delivery device (one or more printing heads 12, [0043]) while exceeding a predetermined minimum density (e.g., density data i.e., droplets per unit area, [0035]). As such, controlling splashing on the build materials will necessarily control splashing onto a slot of another delivery device as well.
Regarding claim 12, the references as combined do not teach the limitation that controlling the first delivery device and the second delivery device to be positioned adjacent to a cleaning device, wherein the cleaning device is to clean the second delivery device prior to cleaning the second delivery device. O’Neil teaches the limitation that positions the delivery device and the another delivery device adjacent to a cleaning device, wherein the cleaning device cleans the another delivery device prior to cleaning the delivery device. ([0053], [0055], [0056]). Hadas and O’Neil are analogous in the field of additive manufacturing (3D printing). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the delivery device and “the another delivery device” of the references as combined with the cleaning device in order to obtain nozzles that are free from excess material as desired by O’Neil ([0056]).
Regarding claim 13, Libinson teaches wherein the number of droplets per unit area at which the first liquid droplets are to be deposited onto the layer of build material powder is selected from data pertaining to correlations between a plurality of numbers of droplets per unit area at which the liquid droplets are to be deposited and a plurality of factors corresponding to the build material powder and the liquid droplets (density data 46 specifying the density of material in a droplet 18, [0044]).
Regarding claim 14, Libinson teaches a non-transitory computer readable medium ([0002]) on which is stored machine readable instructions (controller 20, [0038]; FIG. 1) that when executed by a processor ([0039]), cause the processor to: select a number of droplets per unit area of the layer of build material powder for first liquid droplets to be deposited onto a layer of build material powder based on a type of the first liquid droplets, (e.g., desired density via density data 46, [0044]); and control the first delivery device to selectively deposit the liquid droplets onto the layer of build material powder at the identified density (e.g., desired density via density data 46, [0044]). Further, Libinson teaches a controller 20 that operates a plurality of jetting units 14 (delivery devices, [0030]), wherein first and second liquid droplets are deposited based on information pertaining to different droplets per unit area ([0067]); and to control the first and second delivery device to selectively deposit the second liquid droplets onto the layer of build material powder at the identified or desired droplets per unit area. ([0044], [0067]; FIG. 1). Libinson also teaches that the printhead is moved in a direction in which the first delivery device is trailing the second delivery device and not when the printhead is moved in an opposite direction (printing head 12 contains a plurality of piezoelectric jetting units 14 fixed together, [0030]; FIG. 1).
Libinson does not expressly teach selective deposition of build materials to control splashing. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). Libinson and Tow are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to identify the density of materials selected in Libinson with using variables that control splashing 
The references as combined do not expressly teach the limitation wherein the build material is powder. However, O’Neil teaches a powder build material ([0004]). The references as combined are analogous in the field of additive manufacturing (see e.g., Tow, [0026]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to use powder as one of several alternative build materials in order to achieve chosen physical properties as desired by O’Neil.
Regarding claim 15, Libinson teaches wherein the machine readable instructions are executable to cause the processor to: select a drop weight of the first liquid droplets that are that controls deposition of the build material powder by a delivery device (one or more printer heads 12, [0042]) while exceeding a predetermined minimum density, wherein the another delivery device is to eject other liquid droplets through the slot (nozzle 16, [0044]). As previously discussed, Libinson does not expressly teach selecting a number of droplets per unit area of build materials to control splashing onto a slot of another delivery device. However, Tow teaches that splashing is controlled by knowledge of fluid properties (e.g. viscosity, surface tension, density, etc.) allows the present system to predict the level at which the properly aspirated amount of fluid should rise ([0035]). As such, controlling splashing on the build materials will inherently control splashing of the build materials onto a slot of another delivery device as well.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Libinson, Tow, and O’Neil, as applied to claim 10 above, and further in view of Hadas. Regarding claim 11, the references a combined do not expressly teach that the second liquid droplets are a fusing agent .


Response to Arguments
Applicant's arguments filed October 8, 2021, have been fully considered but they are not persuasive. 
The rejection of claims under §§ 112(a) and 112(b) is withdrawn. 
Applicant’s argument that the number of droplets per unit area taught in Libinson differs from that of the droplets per unit area recited in independent claims 1, 9, and 14 is not persuasive because, as previously discussed, the density or amount of material to be deposited may also be expressed in different units, such as the number of droplets per unit area as recited by Applicant.
Additionally, as separately noted in the respective rejections of independent claims, both Hadas and Libinson teach the amended claim limitation wherein the printhead is moved in a direction in which the second delivery device is trailing the first delivery device and not when the printhead is moved in the opposite direction because the first and second delivery devices are fixed together in a common printhead. Therefore, any actuating movement of the printhead will necessarily create alternating leading and trailing positions of the delivery devices relative to one another. With respect to the arguments against Tow, such reference teaches that splashing can be controlled by controlling fluid properties. The rejection was based on this principle, and not on specifically where splashing occurs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Evan Hulting/
Examiner
Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745